DOWD, Judge.
Appellant was convicted in a court-tried ease of cultivating marijuana in violation of § 195.020 RSMo 1978 and sentenced to a year and a day in the Missouri Department of Corrections. Appellant claims on appeal that because the placement of marijuana under Schedule I Controlled Substance was without a rational basis, the trial court erred in overruling his motion to dismiss and in convicting him in violation of his constitutional rights to due process and equal protection of the law. We affirm.
The issue of whether marijuana is improperly classified has already been determined by the Missouri Supreme Court in State v. Mitchell, 563 S.W.2d 18 (Mo.1978). In that case, the court held that it could not conclude that the legislature had acted arbitrarily or irrationally in placing marijuana in Schedule I because a body of knowledge existed upon which the legislature could have rationally relied in making its decision. State v. Mitchell, 563 S.W.2d at 26.
*858Circumstances have not changed since the Missouri Supreme Court handed down its decision in Mitchell. The record before this court contains a report by the Federal Drug Enforcement Administration, 44 Fed. Reg. 36, 123 (1979), which denies petitions to reschedule marijuana and lists the reasons for such denial. Since this report alone provides a rational basis for the statutory classification of marijuana as a Schedule I Controlled Substance § 195.017 RSMo 1978, we conclude that the trial court did not err in denying appellant's motion to dismiss, nor, in convicting, violate appellant’s right to due process and equal protection of the law.
Judgment affirmed.
REINHARD, C.J., and CRIST, J., concur.